Bloodworth, J.
1. When read with the remainder of the charge of the court, the instruction that “it is not necessary that more than one witness be produced against the defendant, if the testimony establishes the charge made in the bill of indictment beyond a reasonable doubt,” is not erroneous for any reason alleged.
*538Decided August 8, 1924.
J. B. Moore, for plaintiff in error.
Alvin V. Sellers, solicitor-general, contra.
2. There is no merit in any of the special grounds of the motion for a new trial, and there is evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., eoneur.